Citation Nr: 0519300	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  97-08 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for tinea pedis, 
cruris and corporis, currently evaluated as 10 percent 
disabling.

2.  Whether the veteran's unreimbursed medical expenses were 
properly considered in determining his countable annual 
income, effective October 1, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1965.  The appellant, the veteran's spouse, is his 
legal custodian.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Regional Office (RO).  By 
rating action dated in October 1996, the RO denied the 
appellant's claim for an increased rating for the veteran's 
service-connected skin disability.  An award letter dated in 
September 1996 advised the appellant that the veteran's 
pension benefits were reduced, effective October 1996.  

This case was previously before the Board in January 2001, at 
which time it was remanded to ensure due process.  The case 
is again before the Board for appellate consideration.

The Board notes that in its January 2001 decision, it 
directed the RO to schedule a hearing before a Veterans Law 
Judge at the RO.  In a statement dated in April 2005, the 
veteran's representative indicated that a hearing was no 
longer desired.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record discloses that the veteran has been permanently 
and totally disabled for pension purposes since September 
1988, following a motor vehicle accident.  He has also been 
determined to be incompetent since February 1989.  He has 
been in a nursing home for many years.  In November 1988, a 
probate court in Michigan appointed the appellant as the 
guardian of the veteran.  In December 1999, the VA appointed 
the appellant as the legal custodian and the veteran's 
pension benefits were sent to her in that capacity.  
Additional records also reflect that the nursing home 
received the veteran's pension benefit payments as the legal 
custodian.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the appellant is expected 
to obtain and submit, and which evidence will be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The record does not reflect that the appellant has 
been furnished the notice required by VCAA, to include as 
specified in 38 U.S.C.A. § 5103(a) and (b), relative to the 
issues on appeal.  The Board notes that a letter was sent to 
the nursing home in March 2001 addressing the VCAA and the 
supplemental statement of the case issued in February 2004 
provided the pertinent regulation concerning VA development 
concerning the increased rating claim, but neither is 
sufficient to comply with the requirements of the law.  

As noted above, various notifications have been sent to the 
nursing home as the veteran's legal custodian, including the 
recent request for a VA examination.  It is noted that the 
veteran did not report for the examination.  It appears that, 
in fact, the appellant is the legal custodian.  

In view of the foregoing, the case is hereby remanded to the 
agency of original jurisdiction for the following action:

1.  The appellant and her representative 
must be provided notice of what specific 
information and/or specific medical or 
lay evidence is necessary to substantiate 
the claims for an increased rating for a 
skin condition, and whether the veteran's 
unreimbursed medical expenses were 
properly considered in determining the 
veteran's countable annual income for 
pension purposes.  The appellant must be 
apprised of what specific evidence, if 
any, she is expected to obtain and 
submit, and what specific evidence will 
be retrieved by VA.  She must also be 
advised to send any evidence in her 
possession pertinent to the appeal to VA.  

2.  The RO should contact the appellant 
and request that she furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom the veteran 
has received treatment for his skin 
disability since 1996.  This should 
include any records from the Grand Rapids 
Home for Veterans pertaining to treatment 
for a skin condition.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the appellant..

3.  The veteran should then be afforded a 
VA dermatology examination to determine 
the nature and extent of his skin 
condition.  If the veteran is not able to 
report for the examination, the RO should 
arrange for an examination at the Grand 
Rapids Nursing Home for Veterans.  All 
necessary tests should be performed.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

4.  If additional evidence is obtained 
pursuant to the above action, the RO 
should readjudicate the issues on appeal.  
If the benefit sought remains denied, the 
RO should issue a supplemental statement 
of the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




